IN THE COURT OF APPEALS OF TENNESSEE
                                                           FILED
                            AT KNOXVILLE                 March 24, 1999

                                                        Cecil Crowson, Jr.
                                                        Appellate C ourt
                                                            Clerk


IN THE MATTER OF:                   )   C/A NO. 03A01-9810-CH-00319
     THE ESTATE OF CALLIE T. KEY,   )
     DECEASED.                      )
                                    )
                                    )
HOWARD WALDEN RODDY,                )
                                    )
          Plaintiff-Appellant,      )
                                    )
                                    )
                                    )   APPEAL AS OF RIGHT FROM THE
                                    )   HAMILTON COUNTY CHANCERY COURT
v.                                  )
                                    )
                                    )
                                    )
                                    )
                                    )
                                    )
                                    )
HAMILTON COUNTY NURSING HOME,       )
                                    )   HONORABLE HOWELL N. PEOPLES,
          Defendant-Appellee.       )   CHANCELLOR




For Appellant                           For Appellee

JOHN W. MCCLARTY                        ARTHUR C. GRISHAM, JR.
Chattanooga, Tennessee                  Grisham, Knight & Hooper
                                        Chattanooga, Tennessee




                          O P I N IO N




REVERSED AND REMANDED                                              Susano, J.


                                    1
            This appeal requires us to decide whether a claim

against an estate was timely filed.         Howard Walden Roddy

(“Roddy”), executor of the Estate of Callie T. Key (“the

Estate”), appeals from an order of the trial court allowing the

claim of Hamilton County Nursing Home (“the Nursing Home”).              He

raises one issue that presents the following question for our

resolution:    Is the Nursing Home’s claim time-barred under the

provisions of T.C.A. §§ 30-2-306 through 30-2-310 (Supp. 1998)?1



                                 I.   Facts



            Mrs. Key died on November 29, 1996.         Prior to her

death, she had lived for a number of years at a facility owned by

the Nursing Home.     In fact, shortly before her death, she was

transported from that facility to the hospital on an emergency

basis.



            Prior to qualifying as executor, Roddy went to the

nursing facility and asked for Mrs. Key’s final bill.             He

testified that the staff “rudely” ignored him.           In any event, he

left without securing a bill for services rendered to Mrs. Key.




     1
       Some of the relevant statutes, T.C.A. §§ 30-2-306 through 30-2-310,
have been amended on several recent occasions. In the instant case, the
provisions, as amended, are applicable, with one exception: because of
differences in the effective dates of the various amendments, the previous
six-month period for filing claims applies, rather than the recently-enacted
four-month provision. Compare T.C.A. § 30-2-306(c) (1984) with T.C.A. § 30-2-
306(c) (Supp. 1998). In all other respects, however, the code provisions, as
amended, are applicable. T.C.A. § 30-2-307 makes reference to “the period
prescribed in § 30-2-306(c);” therefore, for ease of reference, we will refer
to both T.C.A. §§ 30-2-306 and -307 as they are found in the supplement to the
bound code volume. We do so, however, with the understanding that the
applicable time frame is six months, as previously set forth at T.C.A. § 30-2-
306(c)(1984).

                                      2
                       Roddy qualified to administer Mrs. Key’s estate on July

3, 1997, some seven months after her death.                                                                                                                                                                                     Notice of his

qualification, as required by T.C.A. § 30-2-306(a) (Supp. 1998),

was first published on July 11, 1997.                                                                                                                                                        Roddy concedes that he did

not “mail or deliver” a copy of the “published notice” to the

Nursing Home as contemplated by T.C.A. § 30-2-306(e) (Supp.

1998).2



                       On January 29, 1998, 13 months after Mrs. Key’s death,

an attorney acting on behalf of the Nursing Home called the

office of the probate court in Hamilton County and learned that

Roddy had qualified to administer Mrs. Key’s estate.                                                                                                                                                                                                                    This was

the Nursing Home’s first knowledge of Roddy’s qualification.                                                                                                                                                                                                                    On

February 5, 1998, the Nursing Home filed its claim against the

Estate.



                       Roddy contends that the Nursing Home’s claim is time-

barred because it was not filed within 12 months of Mrs. Key’s

death.         The Nursing Home argues its claim was properly filed

pursuant to the provisions of T.C.A. § 30-2-307(a)(1)(A).




     2
         T . C . A .             §               3 0 - 2 - 3 0 6 ( e )                              ( S u p p .                       1 9 9 8 )                       p r o v i d e s                    a s                 f o l l o w s :

                       I   n                    a d d     i t       i o          n ,       i t         s h    a l       l         b   e            t h e              d       u t y          o f      t h          e          p e r       s o        n a      l
                       r    e            p       r e s      e n        t a           t i v e       t o          m a        i l            o r          d e        l i         v e r           b y       o t           h e        r m       e a         n s         a
                       c     o             p      y o     f          t h           e    p u b      l i s        h e        d o        r             p o s          t e          d n        o t i c       e             a s        d e        s c        r i     b e d i n
                       s    u            b      s e c    t i        o n                (
                                                                                      c )        t o           a l      l c           r e          d i t         o r         s o         f t h       e             d e       c e d        e n        t        o f
                       w     h            o      m t         h e             p      e r s o n        a l         r e      p r e        s e         n t a          t i        v e         h a s        a c           t u       a l        k n         o w       l e d g e
                       o    r                   w h o          a      r e                r
                                                                                       e a s       o n a        b l      y a           s c         e r t         a i         n a b       l e b       y             t h       e p         e r        s o       n a l
                       r   e         p         r e s     e n       t a            t iv e ,              a t         s    u c h           c       r e d            i t       o r s         ’ l a        s t               k   n o w      n
                       a     d            d      r e s      s e       s .              S u c         h n          o t       i c e            s       h a l          l           n o t          b e     r e           q u        i r e       d        w h e r e a
                       c    r            e      d i t     o r              h      a s a l           r e a       d y            f i     l e          d a                 c      l a i       m a g         a i           n s       t t          h e       e s t a t e ,
                       h   a         s             b e    e n            p       a i d o          r h         a s             i s     s u         e d        a                r e l     e a s e            o   f               a l l            c   l a i m s
                       a     g           a       i n s     t         t h          e e s t           a t e       .

                                                                                                                                                       3
                     II.   Standard of Review



         This non-jury matter is before us for a de novo review

on the record of the proceedings below.        Rule 13(d), T.R.A.P.

That record comes to us with a presumption of correctness -- a

presumption that we must honor unless the evidence preponderates

against the trial court’s factual findings.        Id.   The trial

court’s conclusions of law are subject to a de novo review with

no presumption of correctness.    Campbell v. Florida Steel Corp.,

919 S.W.2d 26, 35 (Tenn. 1996).         Therefore, we will examine the

trial court’s interpretation of the applicable statutes with no

presumption as to the correctness of the trial court’s judgment.

Browder v. Morris, 975 S.W.2d 308, 311 (Tenn. 1998); Myint v.

Allstate Ins. Co., 970 S.W.2d 920, 924 (Tenn. 1998); Tibbals

Flooring Co. v. Huddleston, 891 S.W.2d 196, 198 (Tenn. 1994);

Comdata Network, Inc. v. State Dept. of Revenue, 852 S.W.2d 223,

224 (Tenn. 1993).



           We must effectuate the intent of the legislature by

looking to the plain language of a statute.         Browder, 975 S.W.2d

at 311; Tibbals Flooring Co., 891 S.W.2d at 198.          This we must

do “without unduly restricting or expanding a statute’s coverage

beyond its intended scope.”   Id.        In addition, “we are to assume

that the legislature used each word in the statute purposely, and

that the use of these words conveys some intent and has a meaning

and purpose.”   Browder, 975 S.W.2d at 311.        If the language of a

legislative enactment is clear, unambiguous, and within the

“legislative competency,” we must “obey it.”         Carson Creek



                                    4
Resorts v. Dept. of Revenue, 865 S.W.2d 1, 2 (Tenn. 1993).                  It is

not our prerogative to question the wisdom of a legislative

enactment.



                         III.   Trial Court’s Judgment



               The trial court held that the Nursing Home received

“actual notice” on January 29, 1998, when its representative

called the probate court and learned, for the first time, that

Mrs. Key’s estate was being administered.3             The trial court

concluded as follows:


               Therefore, the [Nursing Home] had sixty days
               from January 29, 1998, to file its claim
               against the estate. The claim was filed
               February 5, 1998, thereby complying with the
               provisions of T.C.A. § 30-2-306.4



                                  IV.   Analysis


                                         A.


               Our initial task is to determine whether the filing of

the Nursing Home’s claim was timely under the provisions of

T.C.A. §§ 30-2-306 and -307 (Supp. 1998).              Specifically, we must


     3
       The Estate contends that the Nursing Home knew of Mrs. Key’s death at
the time of her demise and that this knowledge is tantamount to “actual
notice” under T.C.A. § 30-2-307 (Supp. 1998). We disagree. Knowledge of a
person’s death, standing alone, does not constitute the concept of “actual
notice” under T.C.A. § 30-2-307 (Supp. 1998). See Estate of Jenkins v.
Guyton, 912 S.W.2d 134, 138 (Tenn. 1995)(“...while the term ‘actual notice’ in
§ 30-2-307(a)(1) may be something other than an exact copy of the published
Notice to Creditors outlined in § 30-2-306(c), such notice must, at a minimum,
include information regarding the commencement of probate proceedings and the
time period within which claims must be filed with the probate
court.”)(emphasis in original). In the instant case, neither party makes an
issue as to whether the information received in the phone call to the probate
court on January 29, 1998, is sufficient to satisfy the definition of “actual
notice” in Estate of Jenkins.
      4
          The trial court apparently meant to refer to T.C.A. § 30-2-307.

                                         5
decide, on the facts of this case, whether the relevant statutory

scheme countenances the filing of a claim some 14 months after

the decedent’s death and almost seven months after the first

publication of notice of the executor’s qualification.



          The relevant chronology in this case is not disputed:



          11/29/96   Date of Mrs. Key’s death

          07/11/97   Date of first publication
                     of notice of
                     qualification of personal
                     representative of Mrs.
                     Key’s estate

          09/30/97   60 days “before the date
                     which is twelve (12)
                     months from [Mrs. Key’s]
                     date of death” See
                     T.C.A. § 36-2-
                     307(a)(1)(A) (Supp. 1998)

          11/12/97   60 days “before the
                     expiration of [six months
                     from the date of first
                     publication of notice of
                     qualification of personal
                     representative of Mrs.
                     Key’s estate]” See T.C.A.
                     § 36-2-307(a)(1)(A)
                     (Supp. 1998)

          11/29/97   One-year anniversary of
                     Mrs. Key’s death

          01/11/98   Six months from date of
                     first publication of
                     notice of qualification
                     of personal
                     representative of Mrs.
                     Key’s estate

          01/29/98   Date on which the Nursing
                     Home’s attorney first
                     learned of the opening of
                     Mrs. Key’s estate in
                     probate court

          02/05/98   Date on which the Nursing
                     home filed claim in


                                 6
                     probate court against
                     estate


           The trial court held that the Nursing Home’s claim was

timely filed.   That holding was based upon the court’s

interpretation of T.C.A. § 30-2-307 (Supp. 1998), which provides,

in pertinent part, as follows:



           (a)(1) All claims against the estate arising
           from a debt of the decedent shall be barred
           unless filed within the period prescribed in
           the notice published or posted in accordance
           with § 30-2-306(c). However:

           (A) If a creditor receives actual notice less
           than sixty (60) days before the expiration of
           the period prescribed in § 30-2-306(c) or
           after the expiration of the period prescribed
           in § 30-2-306(c) and more than sixty (60)
           days before the date which is twelve (12)
           months from the decedent’s date of death,
           such creditor’s claim shall be barred unless
           filed within sixty (60) days from the date of
           receipt of actual notice; or

           (B) If a creditor receives actual notice less
           than sixty (60) days before the date which is
           twelve (12) months from the decedent’s date
           of death or receives no notice, such
           creditor’s claim shall be barred unless filed
           within twelve (12) months from the decedent’s
           date of death.



Our reading of the statute leads us to a conclusion different

from that of the trial court.



           The introductory language of subsection (a)(1) of

T.C.A. § 30-2-307 (Supp. 1998) states the well-known general

rule:   “[a]ll claims against [an] estate arising from a debt of

the decedent shall be barred unless filed within [six months from

the date of the first publication of notice of the personal

representative’s qualification].”    As can be seen from the above

                                 7
chronology, the claim in this case was filed beyond the relevant

six-month period; but this does not end our inquiry, because

subsections (a)(1)(A) and (a)(1)(B) of T.C.A. § 30-2-307 (Supp.

1998) address other relevant time periods that impact the filing

of claims in probate proceedings.    We must decide if the Nursing

Home’s claim was properly filed under one of these other time

periods.



           Subsection (a)(1)(A) sets forth the rules applicable to

claims filed by creditors who are entitled to receive and do

receive the statutory “actual notice,” see T.C.A. § 30-2-307

(Supp. 1998), as that term was interpreted by the Tennessee

Supreme Court in the case of Estate of Jenkins v. Guyton, 912
S.W.2d 134, 138 (Tenn. 1995).



           The first predicate for a different time period for

filing a claim is found in the following language of subsection

(a)(1)(A) of the statute:



           If a creditor receives actual notice less
           than sixty (60) days before the expiration of
           [six months from the first notice of the
           personal representative’s
           qualification]...and more than sixty (60)
           days before the date which is twelve (12)
           months from the decedent’s date of death,
           such creditor’s claim shall be barred unless
           filed within sixty (60) days from the date of
           receipt of actual notice;



Since the Nursing Home received actual notice after, rather than

before, the expiration of six months from the first publication

of notice, it is clear that this provision is not applicable to

this case.

                                 8
           There is another exception in subsection (a)(1)(A):



           If a creditor receives actual notice...after
           the expiration of [six months from the first
           notice of the personal representative’s
           qualification] and more than sixty (60) days
           before the date which is twelve (12) months
           from the decedent’s date of death, such
           creditor’s claim shall be barred unless filed
           within sixty (60) days from the date of
           receipt of actual notice;



The trial court relied upon this provision as legal authority for

allowing the Nursing Home’s claim.   If the Nursing Home’s claim

fits within this provision, it is clear that its claim was timely

filed.   However, we find and hold that the trial court

misinterpreted the statutory language at issue and that the

subject claim does not fall within the subject language.



           The trial court reached its conclusion based on a part

-- but, significantly, not all -- of the language under

discussion.   The trial court concluded that the Nursing Home was

chargeable with “actual notice” as of January 29, 1998, the date

that the claimant’s attorney called the probate court and learned

of the probate of Mrs. Key’s estate.   Since the claim was filed

within 60 days of the date of that telephone conversation, the

trial court reasoned that the claim was timely filed; but the

trial court, in reaching its conclusion, ignored the rest of the

pertinent language -- “more than sixty (60) days before the date

which is twelve (12) months from the decedent’s date of death.”

T.C.A. § 30-2-307(a)(1)(A) (Supp. 1998).   Since the provision of

the statute under discussion is stated in the conjunctive, it is

clear to us that the second exception only applies if the


                                 9
relevant facts bring a claim within both parts of what is clearly

a two-part test.    Because the creditor in this case did not

receive actual notice of the opening of Mrs. Key’s estate until

after 12 months from the date of Mrs. Key’s death, we conclude

that the pertinent language simply does not fit the facts of this

case.    Hence, the claimant cannot rely upon it to sustain its

claim.



            By the same token, it is clear that the claimant also

cannot rely upon subsection (a)(1)(B) of the statute to validate

its claim in this case.    Again, this is because the facts of this

case do not fall within the language of that statutory provision.

T.C.A. § 30-2-307(a)(1)(B) (Supp. 1998) contemplates a situation

in which a creditor receives actual notice less than 60 days

before the date which is 12 months from the decedent’s date of

death, or receives no notice at all.    Here, the Nursing Home did

receive actual notice, but only after 12 months from the date of

Mrs. Key’s death; therefore, subsection (a)(1)(B) of the statute

is inapplicable to the instant case.



            In summary, the Nursing Home cannot rely upon the

provisions of T.C.A. § 30-2-307 (Supp. 1998) to validate its

claim.    This being the case, we must look to T.C.A. § 30-2-310

(Supp. 1998), which provides as follows:



            All claims and demands not filed with the
            probate court clerk, as required by the
            provisions of §§ 30-2-306 -- 30-2-309, or, if
            later, in which suit shall not have been
            brought or revived before the end of twelve
            (12) months from the date of death of the
            decedent, shall be forever barred.


                                 10
Because the Nursing Home’s claim was not filed in compliance with

any of the provisions of T.C.A. §§ 30-2-306 and -307 (Supp.

1998), and because the claim was not lodged with the probate

court before the end of the 12-month period specified in T.C.A. §

30-2-310 (Supp. 1998), it is barred.



          Our holding is consistent with the observation of the

Tennessee Supreme Court in the case of Estate of Jenkins v.

Guyton, 912 S.W.2d 134 (Tenn. 1995).    In that case, the Supreme

Court held that there was an absolute bar to claims not filed

within one year of the date of the decedent’s death:



          Tenn.Code Ann. § 30-2-307(a)(1)(B) provides
          for an absolute one year limit on the filing
          of claims against the estate, and this
          limitations period applies whether the
          creditor has received proper notice or no
          notice at all.



Id. at 138 n.3.   (Emphasis added).


                                B.


          The Nursing Home would argue that our interpretation of

T.C.A. § 30-2-307 (Supp. 1998) runs afoul of the United States

Supreme Court’s decision in the case of Tulsa Professional

Collection Services, Inc. v. Pope, 485 U.S. 478, 108 S. Ct. 1340,

99 L. Ed. 2d 565 (1988).   We disagree.



          In Pope, a hospital failed to file its claim within the

time period specified in an Oklahoma probate statute.    That


                                11
statute required claims to be filed within two months of the date

of first publication to creditors.     The claimant there contended

that the statute did not provide proper notice to known creditors

and, as such, violated a claimant’s right to due process under

the authority of Mullane v. Central Hanover Bank & Trust Co., 339
U.S. 306, 70 S. Ct. 652, 94 L. Ed. 865 (1950), and Mennonite Board

of Missions v. Adams, 462 U.S. 791, 103 S. Ct. 2706, 77 L. Ed. 2d
180 (1983).   The Supreme Court agreed and held that “due process

is directly implicated and actual notice [to known or reasonably

ascertainable creditors] generally is required...[where a

statute] becomes operative only after probate proceedings have

been commenced in state court.”    Pope, 485 U.S. at 487; 108 S.Ct.

at 1346.



           Pope is of no help to the Nursing Home in the instant

case.   This is because Pope focuses on a statute that became

“operative only after probate proceedings [had] been commenced in

state court.”   Id., 485 U.S. at 487; 108 S. Ct. at 1346.    Pope

holds that “in such circumstances, due process is directly

implicated and actual notice is generally required.”     Id.   The

Oklahoma statute at issue in Pope is quite similar to the one set

forth at T.C.A. §§ 30-2-307(a)(1) (Supp. 1998) in that the time

limitation in each of the statutes comes into play only after

probate proceedings have been commenced.     However, in the instant

case, the real issue is whether the Nursing Home’s claim is

barred by a different statute of limitations -- the self-

executing one set forth in T.C.A. §§ 30-2-307(a)(1)(B) and 30-2-

310 (Supp. 1998).   The holding in Pope clearly does not apply to



                                  12
a self-executing statute of limitations such as the one found in

these code sections.      This is clear from the following excerpt

from Pope:



           The State’s interest in a self-executing
           statute of limitations is in providing repose
           for potential defendants and in avoiding
           stale claims. The State has no role to play
           beyond enactment of the limitations period.
           While this enactment obviously is state
           action, the State’s limited involvement in
           the running of the time period generally
           falls short of constituting the type of state
           action required to implicate the protections
           of the Due Process Clause.



Id. 485 U.S. at 486-87; 108 S. Ct. at 1345-46.          The Nursing Home’s

claim is barred because it was not filed within 12 months of Mrs.

Key’s death.    Since it is barred by Tennessee’s self-executing

statute of limitations of 12 months -- which does not implicate

the Due Process Clause of the Fourteenth Amendment -- we are not

bound by the holding in Pope.



                              V.   Conclusion



             In conclusion, we hold that the Nursing Home’s claim

against the Estate was not timely filed.5         Accordingly, we

reverse the judgment of the trial court and remand this case for

proceedings consistent with this opinion.          Costs on this appeal

are taxed to the appellee.




     5
       Our holding in this case does not address how, if at all, the self-
executing statute of limitations would apply in a situation where an estate
was first opened more than 12 months after a decedent’s death. Resolution of
this issue must await another day.

                                     13
                                __________________________
                                Charles D. Susano, Jr., J.


CONCUR:


_______________________
Houston M. Goddard, P.J.


_______________________
Herschel P. Franks, J.




                           14